Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1, 2, 6-11 and 15-17 are allowed. (Claim 3-5 and 12-14 have been cancelled.)
The following is an examiner’s statement of reasons for allowance: The examiner believes that the proposed amendments are sufficient to overcome the rejections and objection. The client incorporated the claim 3-5 (which was allowable subject matters in the previous rejection) into the independent claim 1 and incorporated the claim 12-14 (which was allowable subject matters in the previous rejection) into the independent claim 10. The previous prior arts do not expressly teach the newly added limitations in claim 1, "the matching costs in the unit of sub-pixels are calculated based on a comparison of the reference area contained in a first high resolution image obtained by enhancing resolution of the first image with the plurality of comparison areas contained in a second high resolution image obtained by enhancing resolution of the second image in the matching cost calculating process" and “by using a correlation function between parallax amounts and the matching costs related to the reference area and estimated based on the matching costs in the unit of pixels calculated by comparing the reference area contained in the first image and the plurality of comparison areas contained in the second image”. The prior arts found previously and during updated search do not expressly teach the limitations (which were allowable subject matters in the previous rejection) in claim 7 and 16, "wherein the synthesized costs are calculated by acting a penalty cost which corresponds to the size of the reference area in the synthesized cost calculating process”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/Examiner, Art Unit 2669  
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669